Citation Nr: 1012162	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mechanical low back pain (low back 
disability) prior to February 10, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mechanical low back pain (low back 
disability) beginning February 10, 2004.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from July 1980 to June 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.  

The Veteran resides in Spain and this matter is currently 
under the jurisdiction of the VA Regional Office for Foreign 
Claims located in Pittsburgh, Pennsylvania.  Private 
treatment records were added to the claims file in October 
2006 after the Statement of the Case along with a waiver of 
RO review on behalf of the Veteran.  See 38 C.F.R. § 20.1304 
(2009).  These records were subsequently translated from 
Spanish into English.

For reasons discussed hereinbelow, the issues of entitlement 
to service connection for CFS and for TDIU are REMANDED to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The evidence beginning February 10,2004 more nearly 
approximates flexion of the lumbar spine to between 30 and 
60 degrees.  

2.  The evidence does not show forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.





CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for low back disability prior to 
February 10, 2004 have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5237 (2009).

2.  The criteria for the assignment of an evaluation of 20 
percent, but no higher, for low back disability beginning 
February 10, 2004 have been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preface

This is to apprise the Veteran that throughout this 
decision, the Veteran will be referred to the relevant law 
which the Board is required to apply.  This includes 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of 
fact and conclusions of law on all material issues of fact 
and law presented on the record, and the reasons or bases 
for those findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the 
cited statute); see also Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 
56-57 (1990) (The Board's statement of reasons and bases for 
its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in March 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the VA letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional 
private evidence was subsequently added to the claims files 
after the March 2004 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in a July 2006 letter that an effective date would 
be assigned if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Several relevant 
examination reports are on file, including in April 2004.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the increased rating issue on 
appeal.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2009).


Analysis of the Claim

The Veteran contends that his service-connected low back 
disability is worse than currently evaluated because of the 
severity of his symptomatology, including pain and 
restricted mobility.  The Board will in part grant the 
claim, and assign a 20 percent disability rating beginning 
February 10, 2004.  

The Veteran was granted service connection for low back 
disability in an April 2002 rating decision and assigned a 
10 percent rating effective July 1, 2001.  A claim for 
increase for the disability was received by VA in January 
2004 and was denied by rating decision in December 2004.  
The Veteran timely appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that may result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or 
infection of parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations 
as weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; and incoordination (impaired 
ability to execute skilled movements smoothly).  38 C.F.R. § 
4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

The Board notes that regulatory changes amended the rating 
criteria for evaluating intervertebral disc syndrome 
effective on September 23, 2002.  See 67 Fed. Reg. 54,345-
54,349 (2002).  Effective September 26, 2003, VA revised the 
criteria for diagnosing and evaluating the spine.  See 68 
Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of 
the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-00; 
65 Fed. Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar 
spine; a 20 percent rating was assigned for moderate 
limitation of motion of the lumbar spine; and a 10 percent 
rating was assigned for slight limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

The words such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2002).

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
prior to September 26, 2003, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past twelve 
months; and a 40 percent evaluation is assigned when the 
incapacitating symptom episodes last at least four weeks, 
but less than six weeks.  This remained essentially 
unchanged in the revisions effective on September 26, 2003.  
In June 2004, a correction was published to reinsert 
material that was inadvertently omitted from the initial 
publication of the 2003 revision.  69 Fed. Reg. 32449 
(2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome 
is present in more than one spinal segment, provided that 
the effects in each spinal segment are distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Diagnostic Code 5294 provided that ratings for sacro-iliac 
injury and weakness were to be rated under the criteria for 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; a 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; a 10 percent 
rating was assigned for characteristic pain on motion; and a 
0 percent rating was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the current schedular criteria, a 50 percent 
evaluation is assigned for low back disability when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2009); see also 
38 C.F.R. § 4.71a, Plate V (2009).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2) (2009).  Each range of 
motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2009).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2009).  

The notes to the rating formula for diseases and injuries to 
the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2009).      

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 
12 months.  A 20 percent rating is awarded for disability 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  A maximum 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a 
(2009).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran complained on examination in December 2001 of 
constant low back pain with a "burning sensation" in the 
left thigh.  He could do his normal daily activities without 
limitation.  He walked without a limp.  Reflexes were 
normal.  X-rays of the lumbar spine were considered normal.  
The examiner concluded that there was no clinical or 
radiographic evidence of lumbar spine disease.

According to a private medical report for February 2004, the 
Veteran complained on February 10th of lumbar pain extending 
into the lower extremities.  It was noted that an MRI of the 
lumbar column showed L3-L5 degenerative discopathy; a disc 
hernia with caudal migration of L3, which compromised the 
right L3 root; and facetted arthrosis of L5-S1.  The 
diagnoses were right ankle instability due to ligament 
incompetence; L3 disc hernia with radicular compromise, 
which explained his crural pain; degenerative discopathies 
and facetted arthrosis, which explained the lumbar pain; and 
left shoulder capsulitis.  The examiner noted that due to 
the Veteran's left shoulder, back, and right ankle 
disabilities, he was disabled from any work that entailed 
minimal physical effort.

The Veteran complained on examination in April 2004 of 
constant low back pain and a "burning sensation" in the 
thigh.  He said that walking had become increasingly 
difficult and that he used a cane to walk.  X-rays showed 
mild degenerative spondilo-arthritis.  He was able to walk 
on his toes and heels with difficulty and had extreme 
difficulty squatting.  It was noted that there was marked 
restriction of all lumbar spine movements, indicating an 
area of pain across the lumbosacral region.  Range of motion 
of the low back included 70 degrees of flexion and 20 
degrees of extension, lateral bending to each side, and 
bilateral rotation.  Neurological evaluation was normal 
except for hypoesthesia over the lateral aspect of the 
thighs.  It was noted that a recent MRI of the lumbar spine 
showed a disc protrusion to the right at L2-L3 and "black" 
discs from L2-L4.  According to the examiner, the Veteran 
presented with chronically increasing low back pain.  

The examiner noted that the recent history indicated that 
virtually all activities and positions, except lying in bed, 
aggravated the Veteran's symptoms.  There was no suggestion 
of any radicular distribution of symptoms in the lower limbs 
and the history did not correlate with any mechanical or 
organic lesion affecting the low back.  Based on the 
Veteran's complaints of waking up in the middle of the night  
with back pain and his acute withdrawal reaction to light 
palpation of the spine, a psychosomatic element was 
suspected.  The examiner explained that a patient with 
significant pain usually does not pull away from the 
examining finger so abruptly, as this would normally 
increase the pain even more.  The examiner said that the x-
rays and MRI findings could explain the Veteran's low back 
discomfort but not his current symptoms.  

According to an April 2004 neurological report, there was no 
significant deficit in motor function.  The diagnosis was 
chronic low back pain, without involvement of spinal cord 
and spinal roots.  

The Veteran submitted his claim for an increased rating for 
his service-connected low back disability in January 2004.  
The medical evidence prior to February 10, 2004 does not 
reveal flexion of the thoracolumbar spine to 60 degrees or 
less, combined range of motion of the thoracolumbar spine to 
120 degrees or less, muscle spasm or guarding severe enough 
to result in an abnormal gait or spinal contour, or 
incapacitating episodes due to the service-connected lumbar 
disability.  In fact, the Veteran did not have functional 
impairment due to low back disability when examined in 
December 2001.  Additionally, there is no medical evidence 
prior to February 10, 2004 of intervertebral disc syndrome 
with resulting incapacitating episodes confirmed by a 
physician that would warrant evaluation under the criteria 
for rating intervertebral disc syndrome based on 
incapacitating episodes.  Consequently, a rating in excess 
of 10 percent is not warranted for the low back prior to 
February 10, 2004.  

However, the medical evidence beginning February 10, 2004 
shows complaints and findings of increased low back 
disability, with the notation in April 2004 of difficulty 
walking on his toes and heels and extreme difficulty 
squatting.  Marked restriction of all lumbar spine movements 
was reported.  Consequently, even though range of motion in 
April 2004 would only warrant a 10 percent rating, the Board 
finds it reasonable to conclude, in accordance with DeLuca, 
that the Veteran's low back symptomatology more nearly 
approximated the criteria for a 20 percent rating beginning 
February 10, 2004.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

A rating in excess of 20 percent is not warranted throughout 
the appeal period because there is no evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Moreover, a rating in excess of 20 percent is not warranted 
because the April 2004 examiner noted that the Veteran 
appeared to be exaggerating the severity of his low back 
disability.

The Board notes that, despite some complaints of 
radiculopathy, sensory testing was essentially negative on 
the examinations discussed above.  Consequently, a separate 
rating for neurological manifestations of the disabilities 
at issue is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note (1) (2009).  


In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 10 percent for service-connected low 
back prior to February 10, 2004, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent for service-connected 
low back disability prior to February 10, 2004 is denied.

An evaluation of 20 percent for service-connected low back 
disability beginning February 10, 2004 is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  


REMAND

With respect to the Veteran's claim for service connection 
for CFS the Veteran, who did not serve in the Persian Gulf, 
complained of fatigue in service and CFS was diagnosed 
beginning in March 2004.  However, there is no nexus opinion 
on file on whether the Veteran currently has CFS that is 
causally related to service.  As this service connection 
issue must be remanded for additional development, the 
inextricably intertwined TDIU issue cannot be adjudicated 
until after this service connection issue is adjudicated.  
Consequently, the Board finds that additional development is 
needed prior to Board adjudication.





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, 
and dates of treatment of all health 
care providers, both VA and non-VA, who 
have treated him for CFS, low back 
disability, or heart disability since 
service.  

As the Veteran resides overseas, the 
AMC/RO will also advise the Veteran that 
he may submit any treatment or other 
relevant records as to chronic fatigue 
syndrome or the effect of his service-
connected disorders upon his 
employability.  

After securing the necessary 
authorization, the AMC/RO must attempt 
to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The Veteran will be requested by 
AMC/RO to fill out and return to VA a 
current VA Form 21-8940, Veteran's 
Application For Increased Compensation 
Based On Unemployability.

3.  After the above has been completed, 
the AMC/RO will have an appropriate 
health care provider review the claims 
files and provide an opinion, based on 
the objective evidence on file, on 
whether the Veteran has CFS under the 
criteria noted in 38 C.F.R. § 4.88a 
that was caused or aggravated by 
service.  The health care provider must 
acknowledge receipt and review of the 
claims files in any report generated as 
a result of this remand.  In all 
conclusions, the opinion must identify 
and explain the medical basis or bases, 
with identification of the evidence of 
record.  If the health care provider is 
unable to render an opinion without 
resort to speculation, this should be 
noted.  The report prepared must be 
typed and added to the claims files.

4.  After the above has been completed, 
the AMC/RO should review the claims 
files and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claims for 
service connection for CFS and for TDIU.  
If either of the benefits sought on 
appeal remains denied, the Veteran and 
his representative will be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time will be 
allowed for response.  

Thereafter, if indicated, the case will be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issues.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


